                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     RONNY-MARIE WILSON,                                Case No. 17-cv-00685-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART MOTION FOR
                                                                                            ATTORNEYS’ FEES
                                  10     RED ROBIN INTERNATIONAL, INC.,
                                                                                            [Re: ECF 68]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ronny-Marie Wilson (“Wilson”) seeks statutory attorneys’ fees and costs after

                                  14   settlement of her disability access lawsuit against Defendant Red Robin International, Inc. (“Red

                                  15   Robin”). Wilson, who is physically disabled, claimed that she visited a business complex

                                  16   (“Property”) owned and/or operated by Defendants on May 10, 2016 to have dinner, and that the

                                  17   Property contained a number of illegal barriers, such as a lack of sufficient clear space under her

                                  18   dining table. See generally First Am. Compl., ECF 61.

                                  19          For the reasons that follow, Wilson’s motion for attorneys’ fees and costs is GRANTED

                                  20   IN PART AND DENIED IN PART.

                                  21    I.    BACKGROUND

                                  22          Wilson filed this action on February 10, 2017 against Red Robin and RMV Holdings, L.P.

                                  23   (“RMV”) asserting claims for disability access under the Americans with Disabilities Act of 1990

                                  24   (“ADA”), 42 U.S.C. §§ 12010 et seq., California’s Unruh Civil Rights Act, Cal. Civil Code §§ 51,

                                  25   52, and Cal. Health & Safety Code §§ 19955, et seq. See generally Compl., ECF 1. Red Robin

                                  26   answered the Complaint on May 22, 2017. See ECF 24. After initially failing to appear, RMV

                                  27   filed its Answer on June 16, 2017. See ECF 31.

                                  28          Pursuant to General Order 56, the deadline to hold a joint site inspection in the case was
                                   1   May 26, 2017. See ECF 4. The parties scheduled a joint site inspection for May 10, 2017, which

                                   2   Red Robin did not attend. See Moore Decl. ¶ 12, ECF 68-1. On May 17, 2018, Red Robin

                                   3   administratively moved to cancel the site inspection because it had hired a CASp inspector and

                                   4   had provided a comprehensive report on its Property to Wilson on May 3, 2017. See ECF 18.

                                   5   Wilson opposed this motion (ECF 22), and the Court denied Red Robin’s motion on May 22, 2017

                                   6   (ECF 23). The parties conducted the site inspection on May 25, 2017 and the required post-

                                   7   inspection meet and confer on June 21, 2017. See Moore Decl. ¶ 14.

                                   8          Wilson filed a notice of need for mediation on June 27, 2017, and mediation was held on

                                   9   October 24, 2017. See ECF 38. The matter did not settle in mediation, but Wilson settled with

                                  10   RMV in December 2017 and subsequently dismissed RMV from the case with prejudice. See

                                  11   ECF 44. A case management conference was held on February 1, 2018, and the Court ordered the

                                  12   parties to attend a second ADR mediation, which was scheduled for May 2018. See ECF 48, 49.
Northern District of California
 United States District Court




                                  13   On April 2, 2018, Wilson moved for leave to amend her Complaint in order to add additional

                                  14   barriers discovered at the Property. See ECF 56. Red Robin opposed this motion. See ECF 57.

                                  15   The Court granted leave to amend, and Wilson filed an First Amended Complaint on April 26,

                                  16   2018 (ECF 61), which Red Robin answered on May 10, 2018.

                                  17          In anticipation of the May 2018 mediation, the parties reached a settlement agreement, and

                                  18   the parties stipulated to dismissal of the action with prejudice on May 31, 2018. See ECF 67. On

                                  19   July 13, 2018, Wilson moved for attorneys’ fees and costs, which Red Robin opposes. See ECF

                                  20   68. The Court took the motion under submission without oral argument.

                                  21    II.   DISCUSSION

                                  22          “In a case pursued under the ADA, a court, ‘in its discretion, may allow the prevailing

                                  23   party . . . a reasonable attorney’s fee.’” Jankey v. Poop Deck, 537 F.3d 1122, 1129 (9th Cir. 2008)

                                  24   (quoting 42 U.S.C. § 12205). Such award may include “litigation expenses, and costs.” 42 U.S.C.

                                  25   § 12205. Additionally, a prevailing plaintiff is entitled to attorneys’ fees under the Unruh Act.

                                  26   See Cal. Civ. Code § 52. “Defendant does not dispute that Wilson is the prevailing party” or that

                                  27   Wilson is entitled to a reasonable award of attorney’s fees. Opp. at 5, ECF 69. The parties’

                                  28   dispute centers on whether the attorneys’ fees Wilson requests are reasonable.
                                                                                         2
                                   1           In her moving papers, Wilson requests expenses in the amount of $5,495.95 and attorneys’

                                   2   fees in the amount of $71,292.95, less the sum she received in her confidential settlement with

                                   3   RMV. In its opposition, Red Robin revealed this sum to be $23,000, which Wilson did not

                                   4   contest.1 In her reply, Wilson requests an additional $2,357.50 incurred in briefing her reply.

                                   5   Reply, ECF 70. The requested fees total $50,650.50. Red Robin contends that the requested fees

                                   6   are unreasonable and that some of the fees are attributable solely to RMV, and thus asks the Court

                                   7   to award only $1,946.35.

                                   8           Red Robin does not challenge Wilson’s request for costs and expenses. The Court has

                                   9   reviewed this request and finds it reasonable. See Moore Decl. ¶¶ 20–24, Exhs. F–J, ECF 68-2.

                                  10   As such, the Court GRANTS Wilsons’ request for costs and expenses in the amount of $5,495.95.

                                  11           A.      Lodestar Method

                                  12           Courts in the Ninth Circuit determine reasonable attorneys’ fees using the lodestar method.
Northern District of California
 United States District Court




                                  13   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008). “The ‘lodestar’ is calculated

                                  14   by multiplying the number of hours the prevailing party reasonably expended on the litigation by a

                                  15   reasonable hourly rate.” Id. (internal quotation marks and citation omitted). The party seeking

                                  16   attorneys’ fees bears the burden of demonstrating that the rates requested “are in line with those

                                  17   prevailing in the community for similar services by lawyers of reasonably comparable skill,

                                  18   experience and reputation.” Id. at 980. Generally, “the relevant community is the forum in which

                                  19   the district court sits.” Id. at 979. Typically, “affidavits of the plaintiffs’ attorney and other

                                  20   attorneys regarding prevailing fees in the community and rate determinations in other cases . . . are

                                  21   satisfactory evidence of the prevailing market rate.” Id. at 980 (internal quotation marks, citation,

                                  22   and alterations omitted). “The party opposing the fee application has a burden of rebuttal that

                                  23   requires submission of evidence to the district court challenging the accuracy and reasonableness

                                  24   of the . . . facts asserted by the prevailing party in its submitted affidavits.” Id. (internal quotation

                                  25   marks and citation omitted).

                                  26           “Although in most cases, the lodestar figure is presumptively a reasonable fee award, the

                                  27
                                       1
                                  28     Wilson did not ask the Court to redact this disclosure, and thus the Court has included the RMV
                                       fee award in this Order for clarity.
                                                                                          3
                                   1   district court may, if circumstances warrant, adjust the lodestar to account for other factors which

                                   2   are not subsumed within it.” Id. at 978 (internal quotation marks and citation omitted). For

                                   3   example, “a district court may reduce attorneys’ fees by a percentage, so long as the court sets

                                   4   forth clear and concise reasons for adopting this approach.” Id. at 982. The Ninth Circuit has

                                   5   recognized that “percentages indeed are acceptable, and perhaps necessary, tools for district courts

                                   6   fashioning reasonable fee awards.” Gates v. Deukmejian, 987 F.2d 1392, 1400 (9th Cir. 1992).

                                   7   However, the district court may not impose an arbitrary percentage reduction—the court must

                                   8   offer “some explanation for the precise reduction chosen.” Ferland v. Conrad Credit Corp., 244

                                   9   F.3d 1145, 1151 (9th Cir. 2001).

                                  10              B.     Hourly Rate

                                  11              Wilson was represented by two attorneys and three paralegals in this matter: attorney

                                  12   Zachary Best at rates of $400 and $4952; Tanya Moore at rates of $400 and $4753; paralegal
Northern District of California
 United States District Court




                                  13   Marejka Sacks at a rate of $175; paralegal Whitney Law at a rate of $150; and paralegal David

                                  14   Guthrie at a rate of $120. See Mot. at 7–9. The Court discusses each attorney and the paralegals

                                  15   in turn.

                                  16                     1.      Moore

                                  17              Red Robin challenges Moore’s rates of $400 and $475 because several courts in the

                                  18   Eastern District of California have fixed her hourly rate at $250–$300. See Opp. at 9 (citing

                                  19   cases). Red Robin argues that this action’s venue in the Northern District of California, as

                                  20   opposed to the Eastern District, does not warrant a $175 difference in Moore’s rate, noting that

                                  21   Moore charges the same rate in each district. Wilson argues that Moore’s rate is reasonable for the

                                  22   Northern District, pointing to various Northern District cases allowing rates comparable to those

                                  23   requested here. See Mot. at 7–8.

                                  24              The Court agrees with Wilson that Moore’s rates are reasonable. In setting the lodestar,

                                  25   the Court looks to the “reasonable hourly rate” as demonstrated by the rates “prevailing in the

                                  26
                                       2
                                  27     Attorney Best billed 0.4 hours at a rate of $400 and 18.5 hours at a rate of $495. See Best Decl. ¶
                                       7, ECF 68-3.
                                       3
                                  28     Attorney Moore billed 100.1 hours at a rate of $400 and 14.7 hours at a rate of $475. See Moore
                                       Decl. ¶ 10.
                                                                                          4
                                   1   community for similar services by lawyers of reasonably comparable skill, experience and

                                   2   reputation.” Camacho, 523 F.3d at 978, 980. Cases from the Northern District of California more

                                   3   closely reflect the rates for similar services in the community. Moore has been practicing law for

                                   4   more than 17 years and has specialized in disability-access litigation for over eight years, litigating

                                   5   more than 1,000 civil rights actions under the ADA. See Moore. Decl. ¶¶ 4–5. Based on this

                                   6   wellspring of experience, her billing rates of $400 and $475 dollars are reasonable compared to the

                                   7   rate of similarly skilled, experienced, and reputable attorneys in the Northern District of

                                   8   California. See, e.g., Rodgers v. Claim Jumper Rest., LLC, No. 13-CV-5496-YGR, 2015 WL

                                   9   1886708, at *4 (N.D. Cal. Apr. 24, 2015) (finding $525 fee reasonable for attorney with eight

                                  10   years’ experience litigating ADA cases); Californians for Disability Rights v. California Dep’t of

                                  11   Transp., No. C 06-05125 SBA MEJ, 2010 WL 8746910, (N.D. Cal. Dec. 13, 2010) (finding $560

                                  12   and $535 fees reasonable for attorneys at Disability Rights Advocates with 9 years and 7 years of
Northern District of California
 United States District Court




                                  13   experience, respectively).

                                  14                  2.      Best

                                  15          Red Robin challenges Best’s rates of $400 and $495 solely on the ground that “Mr. Best

                                  16   and Ms. Moore have similar experience” and thus deserve the same hourly rate. Opp. at 9. For

                                  17   the reasons that Moore’s rate is reasonable, so too is Best’s, who has even more experience then

                                  18   Moore, see Best. Decl. ¶¶ 2–5, ECF 68-3.

                                  19                  3.      Paralegals

                                  20          Finally, Red Robin challenges each of the paralegals’ rates based on cases in the Eastern

                                  21   District that have held the reasonable rate for these paralegals to be between $75 and $115. See

                                  22   Opp. at 10. As discussed, the Northern District serves as the appropriate community to which to

                                  23   compare these rates. Sacks has over thirteen years of paralegal experience, with eight years

                                  24   dedicated nearly exclusively to ADA cases. See Sacks Decl. ¶ 2, ECF 68-5. Law has over nine

                                  25   years of paralegal experience, with five years specializing in disability access litigation. See Law

                                  26   Decl. ¶ 3, ECF 68-7. Finally, Guthrie has over five years of paralegal experience, specializing in

                                  27   disability access litigation. See Guthrie ¶ 3, ECF 68-9. Courts in the Northern District find rates

                                  28   of between $120–$175 reasonable for paralegals of similar experience. See, e.g., Rodriguez v.
                                                                                         5
                                   1   Barrita, 53 F. Supp. 3d 1268, 1279 (N.D. Cal. 2014) (awarding $175 for paralegal with “over a

                                   2   decade” of experience, and fees of $135 for a paralegal “with far less experience”); Blackwell v.

                                   3   Foley, 724 F. Supp. 2d 1068, 1085 (N.D. Cal. 2010) (awarding $165 for paralegal with five years’

                                   4   experience). Thus, the Court finds the requested rates for paralegals Sacks, Law, and Guthrie are

                                   5   reasonable.

                                   6          C.        Hours Expended

                                   7          Wilson presented each of the attorneys’ and paralegals’ billing statements with her motion.

                                   8   See Moore Decl., Ex. B, ECF 68-2; Best Decl., Ex. A, ECF 68-4; Sacks Decl., Ex. A, ECF 68-6;

                                   9   Law Decl., Ex. A, ECF 68-8; Guthrie Decl., Ex. A, ECF 68-10. In addition, at the Court’s request,

                                  10   Wilson submitted a fees chart categorizing the tasks and documenting the number of hours

                                  11   completed by each attorney and paralegal in each of the categories. See ECF 72 (“Fees Chart”).4

                                  12   The Court has reviewed each of these declarations and the hours documented therein in detail, as
Northern District of California
 United States District Court




                                  13   well as Red Robin’s declaration exhibits categorizing various billing entries. See Parker Decl. 69-

                                  14   1, Exs. 12–20.

                                  15          Red Robin challenges the reasonableness of the total hours requested (based on the vast

                                  16   experience of the attorneys), as well as the hours spent on the following specific tasks or

                                  17   categories: (1) mediation preparation; (2) internal communications; (3) clerical tasks; (4)

                                  18   duplicative entries; (5) block billing; and (6) fees attributable solely to RMV. The Court discusses

                                  19   each category in turn.

                                  20                    1.      Reasonableness of Total Hours

                                  21          In total, Wilson requests fees for 202.6 hours of attorney work. See Fees Chart. Red

                                  22   Robin challenges this total given the vast experience of Wilson’s counsel. See Opp. at 10–11. It

                                  23   then suggests various percentages by which it believes each attorney’s and paralegal’s rates should

                                  24   be cut. It provides only generalizations as to why each attorney’s total set of hours is too

                                  25   numerous and appears to choose at random the percentage by which each set of hours should be

                                  26
                                       4
                                  27     The proposed categories are: Complaint; Reviewing ECF Filed Docs; Communications with
                                       Client; Extending Time; Initial Disclosures; GO 56 Site Inspections; Communications with
                                  28   Investigator; GO 56 Meet and Confer; Two Mediations; First Amended Complaint; Settlement;
                                       Case Management Conference; Fees Motion; and Reply on Fees Motion.
                                                                                       6
                                   1   reduced.

                                   2          The Court rejects Red Robin’s request to reduce each attorney’s and paralegal’s fees by

                                   3   some arbitrary percentage. Given the need for two rounds of mediation and appearances at two

                                   4   site inspections, as well as the other filings related to this case, the total number of hours requested

                                   5   is generally reasonable. However, in addition to the reductions as to specific tasks discussed

                                   6   below, the Court finds that some of the requests should be moderately reduced to account for

                                   7   experience, duplicative tasks, and/or extraneous work. See Delson v. CYCT Mgmt. Grp., Inc., No.

                                   8   C 11-03781 MEJ, 2013 WL 1819265, at *8 (N.D. Cal. Apr. 30, 2013) (“One of the trade offs of

                                   9   being an expert in a specific field of law is the expectation that tasks will be completed with

                                  10   greater efficiency because the knowledge base and resources have already been well-

                                  11   established.”). Specifically, the Court reduces the number of hours requested for the task

                                  12   categories as follows: (1) First Amended Complaint: Moore hours reduced by 2, from 6.7 to 4.7;
Northern District of California
 United States District Court




                                  13   (2) Settlement: (a) Moore hours reduced by 5, from 18.3 to 13.3; (b) Sacks hours reduced by 2,

                                  14   from 5.1 to 3.1; (c) Law hours reduced by 2, from 4.7 to 2.7; (3) Case Management Conference:

                                  15   Moore hours reduced by 3, from 13.1 to 10.1.

                                  16                  2.      Mediation Preparation

                                  17          Red Robin next challenges the amount of time spent on mediation preparation, as both

                                  18   mediations pertained to attorneys’ fees. See Parker Decl. ¶ 16. Wilson responds by arguing that

                                  19   this information is protected by the confidentiality of the mediation, which Red Robin has

                                  20   violated. See Reply at 2. Though Wilson does not seek sanctions for Red Robin’s unauthorized

                                  21   disclosure, the Court reprimands Red Robin for any actions it took to breach this important

                                  22   confidentiality. Without considering Red Robin’s disclosures, the Court has reviewed the relevant

                                  23   billing entries and finds the following reductions are warranted for the mediation category, based

                                  24   on experience and extraneous work: (1) Moore hours reduced by 10, from 33.6 to 23.6; and (2)

                                  25   Sacks hours reduced by 2, from 4.8 to 2.8.

                                  26                  3.      Internal Communications, Clerical Tasks, Block Billing, and
                                                              Duplicative Entries
                                  27
                                              Red Robin also challenges many of the billing entries as involving internal
                                  28
                                                                                          7
                                   1   communications; clerical tasks necessary for normal overhead costs or tasks by Moore and Best

                                   2   that should have been completed by a paralegal; duplicative entries; and impermissible block

                                   3   billing that does not have the level of detail necessary to determine how much time was spent on

                                   4   each activity. See Opp. at 12–13. In support of these arguments, Red Robin groups various tasks

                                   5   under these umbrella descriptions (e.g., clerical, internal conference). See Parker Decl. Exs. 12–

                                   6   20. In reply, Wilson challenges each of these generalized categorizations.

                                   7          Again, the Court has reviewed the billing records in detail and agrees with Red Robin as to

                                   8   some entries, though by no means the bulk of those Red Robin has categorized as such.

                                   9   Specifically, the Court reduces the number of hours or rate requested for the task categories as

                                  10   follows: (1) Reviewing ECF Filed Documents: Moore, allow 1 hour billed at $475 and the

                                  11   remaining 2.1 hours billed at the paralegal rate of $150 for performing paralegal tasks, see Kosloff

                                  12   v. Washington Square Assocs., LLC, No. C 06 05060 SI, 2007 WL 2023497, at *4 (N.D. Cal. July
Northern District of California
 United States District Court




                                  13   12, 2007) (declining to bill clerical tasks at attorney hourly rates, instead reducing the award for

                                  14   such tasks to paralegal rates); (2) GO56 Site Inspections: Best hours reduced by 6.9, from 6.9 to 0,

                                  15   for duplicative work with Moore.

                                  16                  4.      Fees Attributable to RMV Holdings, LLC

                                  17          Finally, Red Robin argues that Wilson’s $23,000 recovery of fees from her settlement with

                                  18   RMV should be deducted from the final calculated award here. See Opp. at 13–14. Wilson

                                  19   concedes that this is appropriate in her motion. See Mot. at 1 (requesting fees “less any amount

                                  20   received in the confidential settlement reached” with RMV). The Court agrees and offsets

                                  21   $23,000 from the total recovery calculated below.

                                  22          D.      Attorneys’ Fees Award

                                  23          In light of the above discussion, the Court finds that Wilson is entitled to reasonable

                                  24   attorneys’ fees in the amount of $32,129, calculated as follows:

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          8
                                                                  Tasks                       Hours            Hours             Fees
                                   1                                                         Requested        Awarded          Awarded
                                            1    Compl.                                         13.8            13.8          $4,416.505
                                   2        2    Reviewing ECF Filed Docs                        4.0             4.0           $1,2636
                                            3    Communications with Client                      6.8             6.8           $3,2307
                                   3        4    Extending Time                                  2.5             2.5            $7728
                                            5    Initial Disclosures                             1.9             1.9           $637.50
                                   4
                                            6    GO 56 Site Inspections                         23.5            16.6           $6,0609
                                   5        7    Communications with Investigator                 6               6           $2,095.50
                                            8    GO 56 Meet and Confer                           5.9             5.9            $2,110
                                   6        9    Two Mediations                                 43.2            31.2           $11,892
                                           10    First Amended Compl.                           12.8            10.8          $3,008.50
                                   7       11    Settlement                                     30.5            21.5          $7,455.50
                                           12    Case Management Conference                     13.1            10.1          $3,318.50
                                   8       13    Fees Motion                                    27.7            27.7            $6,625
                                           14    Reply on Fees Motion                           10.9            10.9            $2,245
                                   9             TOTAL                                         202.6           169.7          $55,129 –
                                                                                                                              $23,000 =
                                  10                                                                                           $32,129

                                  11
                                       III.     ORDER
                                  12
Northern District of California




                                                Wilson’s motion for attorneys’ fees and costs is GRANTED IN PART AND DENIED IN
 United States District Court




                                  13
                                       PART. Wilson is AWARDED $32,129 in reasonable attorneys’ fees and litigation expenses of
                                  14
                                       $5,495.95.
                                  15

                                  16
                                                IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: November 14, 2018
                                  19
                                                                                       ______________________________________
                                  20                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   5
                                         This calculation includes 0.4 hours for Best at $400; 0.6 hours for Best at $495; and 6.7 hours for
                                  26   Moore at $475.
                                       6
                                         This calculation includes 1 hour for Moore at $475 and 2.1 hours for Moore at $150. Best’s rate
                                  27   in this and all remaining calculations is $495.
                                       7
                                         This calculation includes 6.8 hours for Moore at $475.
                                       8
                                  28     This calculation includes 0.3 hours for Moore at $475 and 0.5 hours for Moore at $400.
                                       9
                                         Moore’s rate in this and all remaining calculations is $400.
                                                                                          9
